


AMENDED AND RESTATED
SENIOR EXECUTIVE SEVERANCE AGREEMENT




This Amended and Restated Senior Executive Severance Agreement (the "Agreement")
is made effective as of July 31, 2006 between Medmark Inc., a Delaware
corporation (the "Company"), and Stanley B. Blaylock ("Executive").


WHEREAS, Executive is currently employed by the Company and was party to a
previous Amended and Restated Senior Executive Severance Agreement with the
Company dated June 28, 2006 (the “Previous Agreement”) which Executive agreed to
terminate;


WHEREAS, pursuant to the terms of the Stock Purchase Agreement by and among
Walgreen Co. (“Walgreens”), Medmark Holdings Inc. (the Company’s parent
company), and the stockholders of Medmark Holdings Inc., Walgreens is, as of the
date hereof, purchasing all of the outstanding stock of the Company (the
“Walgreens Stock Purchase”);


WHEREAS, the execution of this Agreement is necessary for the protection of the
Company's legitimate and protectible business interests in its customers,
prospective customers, accounts and confidential, proprietary, and trade secret
information; and


WHEREAS, the parties desire to enter into this Agreement to replace the Previous
Agreement.


NOW THEREFORE, for the consideration set forth herein, the receipt, adequacy and
legal sufficiency of which are acknowledged by the parties, and intending to be
legally bound hereby, the Company and Executive agree as follows:


1.           DEFINITIONS.


As used throughout this Agreement:


 
(a)
"Board" means the Board of Directors of the Company.



 
(b)
"Closing" means the official closing of the transaction contemplated by the
Walgreens Stock Purchase.



 
(c)
"Company" means Medmark Inc. prior to the Effective Date.  After the Effective
Date, Company means Medmark Inc. or such other Walgreens business unit that
includes the operations of the Medmark business unit and that engages in the
“Specialty Pharmacy Business,” as defined in the Stock Purchase Agreement.  For
purposes of Executive’s obligations under Paragraphs 7 and 8, Company shall also
include any other Walgreens business operation engaged in the “Specialty
Pharmacy Business,” as defined in the Stock Purchase Agreement.



 
(d)
"Confidential Information" includes, but is not limited to, any information, in
whole or part, concerning the Company's accounts, sales methods, sales
proposals, customers or prospective customers, prospect lists, price lists,
manuals, formulae, products, processes, plans, designs, methods, financial
information or data (including financial statements, financial projections and
budgets, historical and projects sales, and capital spending budgets and plans),
marketing data, compositions, ideas, improvements, inventions, research and
development, computer software and programs (including object code and source
code), computer software and database technologies, computer related information
or data, system documentation, patented products, copyrighted information, know
how, and operating and distribution methods and any trade secret or other
proprietary information belonging to the Company or relating to the Company's
business and affairs; provided, that Confidential Information does not include
any such information that is or becomes generally known to and available for use
by the public other than as a result of Executive's fault or the fault of any
other Person bound by or under duty of confidentiality to the Company.



 
(e)
"Customer" means any Person, in its capacity as a customer, whether a for-profit
or not-for-profit entity, meeting any one or more of the following:



 
(i)
the Company contracted with such Person during the period of  Executive's
employment; provided, however, that such Person shall not be deemed to be a
Customer for purposes of this Paragraph 1(b)(i) if any such contract with the
Company had been terminated for more than a two (2) year period preceding the
termination of Executive's employment; or



 
(ii)
such Person was (A) a Prospective Customer, (B) a customer, or (C) an
acquisition candidate for the Company which held direct discussions with the
Company, in each case during the one (1) year period preceding the termination
of Executive's employment.



 
(f)
"Competing Business" means any business engaged in the specialty pharmacy
distribution or mail order pharmacy business or any other business engaged in by
the Company during the term of Executive's employment.



 
(g)
"Effective Date" means the effective date of the Closing.



 
(h)
"Executive Invention" means any invention, technique, modification, process or
improvement (whether patentable or not) and any work of authorship (whether or
not copyright protection may be obtained for it) created; conceived, or
developed by the Executive, either solely or in conjunction with others, during
the employment period of Executive covered hereunder and in connection with,
arising out of, or relating to the Company's business.



 
(i)
"Person" means any individual, corporation, partnership, limited liability
company or other entity.



 
(j)
"Post-Employment Period" means:



 
(A)
for all purposes under this Agreement, 24 months if Executive’s employment with
the Company ends for any reason prior to the two-year anniversary of the
Effective Date;



 
(B)
for purposes of Paragraph 7 of this Agreement, 18 months if Executive’s
employment with the Company ends for any reason on or after the two-year
anniversary of the Effective Date;



 
(C)
for purposes of Paragraph 9 of this Agreement, 18 months if Executive’s
employment with the Company ends for any reason on or after the two-year
anniversary of the Effective Date but prior to the five-year anniversary of the
Effective Date; and



 
(D)
for purposes of Paragraph 9 of this Agreement, zero months if Executive’s
employment with the Company ends for any reason on or after the five-year
anniversary of the Effective Date.



 
(k)
"Prospective Customer" means a Person with whom the Company has had significant
discussions regarding the provision of services or products related to the
specialty pharmacy distribution or mail order business or any other business
engaged in by the Company during the term of Executive's employment.





2.           EFFECTIVENESS AND TERM OF AGREEMENT.


This Agreement will become effective as of the Effective Date.  This Agreement
shall remain in effect indefinitely, subject to the termination provisions of
Paragraph 9, and subject to the expiration of Executive’s severance rights after
five years, as provided in Paragraph 9.


3.           EMPLOYMENT DUTIES AND RESPONSIBILITIES.


Executive is employed as an at-will employee and shall perform such duties and
responsibilities as are commensurate with and required by his or her position,
and any such other duties as may be assigned to Executive by his or her direct
and indirect supervisors from time to time.


Executive further agrees to devote all of Executive's business time, skill,
energy, and attention exclusively to the business of the Company.  During
Executive's employment with the Company, Executive will not engage in any other
business for Executive's own account (except for Executive's personal investment
activities, subject to the restrictions in Paragraph 7 below) or accept any
employment from any other Person, or render any services, give any advice or
serve in a consulting capacity, whether gratuitously or otherwise, to or for any
other Person, other than as a volunteer for charitable organizations or as a
member of the board of directors for the companies listed on Schedule A hereto,
without the prior written approval in accordance with Walgreens written policies
concerning such matters.  Notwithstanding any other provision in the Agreement,
upon the Closing, Executive agrees to continue in good faith with his or her
responsibilities and duties hereunder, including using his or her commercially
reasonable efforts to assist Walgreens with the transition for a period of
twelve (12) months following the Effective Date; provided that the foregoing
shall no longer apply following the termination of Executive’s employment
without Cause or for Good Reason, pursuant to Paragraph 9(b) or 9(c) below.


4.           COMPENSATION.


As of the Effective Date, Executive's annual base salary shall be $250,000.00,
and Executive’s bonus opportunity shall continue under the Company program in
place prior to the Effective Date.  As of January 1, 2007, Executive shall be
eligible for an annual bonus opportunity consistent with what is provided to
similarly-situated employees of Walgreens Health Services.  Initially, it is
expected that this bonus opportunity shall be pursuant to the Walgreens
corporate bonus program, subject to pro-ration for the initial partial fiscal
year of participation, and subject to a vesting requirement providing for 100%
of the bonus for the first fiscal year of participation.  Executive shall
receive such other compensation, if any, as determined pursuant to Walgreens
management from time to time.  Executive's compensation is subject to review and
modification by the Company at any time and without notice.  The Company shall
be entitled to withhold from any or all compensation payments to Executive any
amounts required by any applicable taxing or other authority, and any amounts
owed by Executive to the Company that are past due.


5.           BENEFITS.


Executive shall be eligible for the standard benefits that apply to similarly
situated Company employees at the same salary grade level, which benefits may be
offered, modified, and/or discontinued by the Company at any time in without
notice where permitted by law.  Initially as of the Effective Date, such
benefits shall include, without limitation, the applicable Walgreens stock
purchase and stock option programs, medical, prescription and dental coverage,
life insurance coverage, disability and personal accident insurance coverage,
vacation, personal and sick days, and such other benefits that are generally
available to Company employees.  In addition, Executive’s annual vacation
benefit shall be a minimum of four weeks (to the extent Executive is not
otherwise entitled to four weeks’ annual vacation under Walgreens policy).


For purposes of eligibility and participation under Walgreens benefits (except
for retiree health coverage), Executive’s service with the Company prior to the
Effective Date shall be counted to the extent such service is generally credited
to Company employees in connection with the Walgreens Stock Purchase (subject to
the applicable five-year service credit cap).


6.           POLICIES AND PRACTICES.


Executive agrees to comply at all times with all rules, regulations, policies,
practices, and procedures of Walgreens, any Walgreens affiliate and the Company
that apply to similarly-situated Company employees and are in effect from time
to time (the "Company's Policies").  Walgreens or the Company, as applicable,
may alter, amend, add, and supplement the Company's Policies at any time in its
sole discretion; provided, that the Company or Walgreens shall provide
reasonable advance written notice to Executive of any such amendments.


7.           RESTRICTIVE COVENANTS.


In order to protect the legitimate business interests and goodwill of the
Company, and to protect Confidential Information, Executive covenants and agrees
that for the entire period of his or her employment with the Company, and for
the applicable Post-Employment Period after termination of such employment by
either party for any reason, Executive will not:


 
(a)
(i) contact any Customer of the Company for the benefit of a Competing Business
or (ii) interfere with, or attempt to disrupt the relationship, contractual, or
otherwise, between the Company and any of its Customers.



 
(b)
hire employees of the Company.  This restriction includes without limitation a
prohibition on directly or indirectly employing, or knowingly permitting any
Person or business directly or indirectly controlled by Executive, regardless of
whether such Person or business is a Competing Business, from employing, any
person who is employed by the Company.  For the period following the termination
of Executive's employment with the Company, the term "employee" means an
individual employed by the Company as of the date of, or within 90 days of,
Executive's termination.



 
(c)
solicit employees of the Company.  This restriction includes without limitation
a prohibition on directly or indirectly (i) interfering with, or attempting to
disrupt the relationship, contractual, or otherwise, between the Company and any
of its employees, and (ii) soliciting, inducing, or attempting to induce
employees of the Company to terminate employment with the Company and become
self-employed by a Competing Business.



 
(d)
compete with the Company.  This restriction includes without limitation a
prohibition on directly or indirectly engaging or investing in, owning,
managing, operating, financing, controlling, participating in the ownership,
management, operation, financing or control of, or being associated or in any
manner connected with, any Competing Business, whether as a consultant,
independent contractor, agent, employee, officer, partner, director, shareholder
(except (i) limited partnership investments in private equity funds which may
invest in venture capital-backed companies (where Executive's investment
represents less than 1% percent ownership interest of any such company) or (ii)
investments of less than 1% ownership interest of the outstanding securities of
a corporation or other entity whose securities are listed on a stock exchange or
quotation system and such entity files periodic reports with the Securities and
Exchange Commission), distributor, representative, or otherwise, alone or in
association with any other Person(s).



Executive agrees that the restrictions contained in paragraphs 7(a), 7(b), and
7(c) have no geographic limitation.  Executive agrees that the restrictions
contained in Paragraph 7(d) are geographically limited to (a) the entirety of
the United States and (b) any country if the Company conducted business within
such country at any time during Executive's employment with the Company.


Executive acknowledges that (i) the Company's business is and following the date
hereof will be national in scope, (ii) the Company's products and services are
and following the date hereof will be marketed throughout the United States and
(iii) the Company has competed and following the date hereof will compete with
other businesses that are or could be located in any part of the United
States.  Executive further covenants and agrees that restrictive covenants
contained in this Agreement are reasonable and necessary to protect the
legitimate business interests of the Company because of the nature and scope of
the Company's business.


If a court or arbitrator of competent jurisdiction determines that one or more
of the provisions of this Paragraph 7 are invalid, illegal, or unenforceable for
any reason, then such provision or provisions shall be deemed to be reduced in
scope or length, as the case may be, to the extent required to make this
Paragraph enforceable.  If Executive violates the provisions of this
Paragraph 7, the periods described therein shall be extended by that number of
days which equals the aggregate of all days during which at any time any such
violations occurred.


8.           NONDISCLOSURE AND NONUSE OF CONFIDENTIAL INFORMATION; INVENTIONS.


(a)           During the term of Executive's employment with the Company and at
all times thereafter, Executive shall not, directly or indirectly, divulge,
furnish or make accessible to any other Person, or use in any way any
Confidential Information that Executive acquires or becomes acquainted with or
will acquire or become acquainted with as a result of employment with the
Company; provided, however, that Executive is authorized to disclose
Confidential Information if such disclosure is:  (i) authorized by the Company
in writing, (ii) to professionals engaged by the Company, such as attorneys,
accountants, and other professionals, who need to know such information to
provide services to the Company and who are required to maintain the
confidentiality of such information, (iii) to any regulatory or governmental
authority in the ordinary course of the Company's business, (iv) reasonably
necessary in the ordinary course of the Company's business or (v) required by
law.  The Confidential Information is the property of the Company, and Executive
agrees that the use, misappropriation or disclosure of the Confidential
Information (other than pursuant to the proviso in the immediately preceding
sentence) would constitute a breach of trust, a breach of Executive's fiduciary
duty to the Company, and would constitute irreparable injury to the
Company.  Executive agrees to return all Confidential Information to the Company
immediately upon the termination of Executive's employment with the Company,
including the return of all passwords and codes necessary for the Company to
access electronic files and information used by Executive for Company purposes,
including all internet and electronic mail accounts where Executive has stored
electronic information that may constitute Confidential
Information.  Furthermore, Executive acknowledges that during the course of
employment with the Company, Executive may be exposed to the confidential
information of customers and other third parties, and Executive agrees to
maintain the confidentiality of this information and will only use it as
necessary to carry out the work for the Company consistent with the Company's
arrangement with these customers and third parties.


(b)           Each Executive Invention, whether now existing or hereafter
created, does and will belong exclusively to the Company.  If it is determined
that any such works are not works made for hire, the Executive hereby assigns to
the Company all of the Executive's right, title, and interest, including all
rights of copyright, patent, and other intellectual property rights, to or in
such Executive Inventions.  The Executive covenants that he or she  will
promptly:  (i) disclose to the Company in writing any Executive Invention;
(ii) assign to the Company or to a party designated by the Company, at the
Company's request and without additional compensation, all of the Executive's
right to the Executive Invention for the United States and all foreign
jurisdictions; (iii) execute and deliver to the Company such applications,
assignments, and other documents as the Company may request in order to apply
for and obtain patents or other registrations with respect to any Executive
Invention in the United States and any foreign jurisdictions; (iv) sign all
other papers necessary to carry out the above obligations; and (v) give
testimony and render any other assistance but without expense to the Executive
in support of the Company's rights to any Executive Invention.


9.           TERMINATION AND SEVERANCE.


The rights and obligations of the parties regarding termination of Executive's
employment with the Company are as follows.


(a)           Termination by the Company with Cause.


The Company has the right to terminate Executive's employment at any time if the
Board determines in good faith that there is "Cause" for termination.  There is
Cause for termination if the Board determines in good faith that any one or more
of the following have occurred:


 
(i)
Executive has been indicted or convicted of, or entered a plea of guilty or nolo
contendere to, any crime (A) constituting a felony under any state or federal
law or (B) involving fraud, embezzlement or an act of moral turpitude, whether
or not in connection with the performance by Executive of his or her duties or
obligations to the Company (if Executive is charged with such a crime, the
Company may suspend him or her with pay until the charges are resolved);



 
(ii)
Executive (A) commits an act of fraud with respect to a material aspect of the
Company's business, even if not criminally charged, indicted, or convicted
therefor; or (B) has engaged in any willful misconduct, even if not criminal in
nature, that brings the Company or any of its officers, directors, subsidiaries
or shareholders into public disgrace or disrepute in any material respect; or



 
(iii)
Executive has (A) been grossly negligent in the performance of his or her duties
and obligations; (B) breached any obligation contained in Paragraph 7, 8 or 20
herein; or (C) breached any obligation contained in Paragraph 6 herein, but only
to the extent that such breach constitutes a material violation of one or more
significant Company Policies and such policy violation is such that, under
typical circumstances, immediate termination of employment would result.



The Company shall give written notice to Executive of a determination by the
Board that there is Cause for termination.  Such notice shall be given by the
Company's most senior officer or any member of the Board.  A termination for
Cause is effective as of the date that notice is sent to Executive, regardless
of the date on which Executive receives such notice.  If Executive's employment
is terminated for Cause, Executive will receive no severance or separation pay
of any sort after the effective date of the termination, except for base salary
earned with respect to services performed prior to the date of termination and,
to the extent not previously paid, reimbursement of any expenses incurred by
Executive in the normal course consistent with the Company's Policies.


Executive acknowledges and agrees that if the Company terminates Executive's
employment with Cause, Executive has continuing post-employment obligations and
restrictions under this Agreement after the termination of employment,
including, but not limited to, the obligations and restrictions contained in
Paragraphs 7, 8 and 20 of this Agreement.


(b)           Termination by the Company Without Cause.


The Company has the right to terminate Executive's employment at any time
without Cause.


The Company shall give written notice to Executive of a termination without
Cause.  Such notice shall be given by the Company's most senior officer or any
member of the Board.  Such termination will be effective thirty (30) calendar
days after Executive receives such notice.  In the Company's sole discretion,
the Company may require that Executive continue performing such duties as may
reasonably be assigned to Executive for the thirty (30) days after Executive
receives notice of a termination without Cause.


If Executive's employment is terminated without Cause, for the Post-Employment
Period, Executive will be entitled to (i) "Severance Pay" and (ii) the payment
by the Company of Executive's premiums with respect to health insurance coverage
under COBRA.  As used herein, "Severance Pay" means an amount, in the aggregate,
equal to Executive's then current base salary, not including bonus payments,
equity awards, expense reimbursements, or any other form of compensation or
benefits, payable over the Post-Employment Period.  Executive will receive the
Severance Pay in equal payments over the course of the Post-Employment Period,
paid in accordance with the Company's normal payroll practices.  Executive will
not be eligible for, nor will Executive have any right to receive, any other
severance from the Company.  Specifically, during the Post-Employment Period,
Executive will not be eligible for, nor will Executive have any right to
receive, expense reimbursement, bonus payments of any nature, equity awards, or
any other payment or benefit of any nature other than the Severance Pay set
forth above, except for compensation earned with respect to services performed
prior to the date of termination and, to the extent not previously paid,
reimbursement of any expenses incurred by Executive prior to the date of
termination in the normal course consistent with the Company's Policies.


Executive acknowledges and agrees that if the Company terminates Executive's
employment without Cause, Executive has continuing post-employment obligations
and restrictions under this Agreement after the termination of employment,
including, but not limited to, the obligations and restrictions contained in
Paragraphs 7, 8 and 20 of this Agreement.  Executive's compliance with these
post-employment obligations and restrictions is mandatory condition precedent to
Executive's right to receive any portion of the Severance Pay.  Should Executive
breach any such post-employment obligations and restrictions, the Company will
immediately cease making payments of the Severance Pay.  If the Company fails to
pay any severance payments within thirty (30) days of the relevant due date,
Executive shall immediately be released from all post-employment obligations and
restrictions set forth in Paragraph 7 above.


(c)           Termination by Executive for Good Reason.


Executive has the right to terminate Executive's employment for "Good Reason" at
any time after the Effective Date and prior to the five-year anniversary of the
Effective Date.  As used herein, "Good Reason" means that any one or more of the
following have occurred:


 
(i)
Without Executive's oral or written agreement, the Company has reduced
Executive's annual base salary, not including bonus payments, equity awards,
expense reimbursements, or any other form of compensation or benefits, by an
amount equal to 15% or more.



 
(ii)
Without Executive's oral or written agreement, the Company has relocated the
location of Executive's office to a location that increases Executive's normal
work commute (one-way) by more than fifty (50) miles.



Executive shall give written notice to the Company of a termination for Good
Reason to the Company's most senior officer or any member of the Board.  Such
termination will be effective thirty (30) calendar days after the Company
receives such notice.  In the Company's sole discretion, the Company may require
that Executive continue performing such duties as may reasonably be assigned to
Executive for the thirty (30) days after the Company receives notice of a
termination for Good Reason.


If Executive terminates employment for Good Reason, Executive will be entitled
to receive "Severance Pay" and subsidized COBRA coverage in the same amount and
in the same manner as a termination by the Company without Cause, as set forth
above in Paragraph 9(b).


Executive acknowledges and agrees that if Executive terminates employment for
Good Reason, Executive has continuing post-employment obligations and
restrictions under this Agreement after the termination of employment,
including, but not limited to, the obligations and restrictions contained in
Paragraphs 7, 8 and 20 of this Agreement.  Executive's compliance with these
post-employment obligations and restrictions is a mandatory condition precedent
to Executive's right to receive any portion of the Severance Pay.  Should
Executive breach any such post-employment obligations and restrictions, the
Company will immediately cease making payments of the Severance Pay.  If the
Company fails to pay any severance payments within thirty (30) days of the
relevant due date, Executive shall immediately be released from all
post-employment obligations and restrictions set forth in Paragraph 7 above.


(d)           Termination by Executive Without Good Reason.


Executive has the right to terminate Executive's employment at any time without
Good Reason.


Executive shall give written notice to the Company of a termination without Good
Reason to the Company's most senior officer or any member of the Board.  Such
termination will be effective thirty (30) calendar days after the Company
receives notice.  In the Company's sole discretion, the Company may require that
Executive continue performing such duties as may reasonably be assigned to
Executive for the thirty (30) days after the Company receives notice of a
termination without Good Reason.


If Executive terminates employment without Good Reason, Executive will receive
no severance or separation pay of any sort after the effective date of the
termination, except for base salary earned with respect to services performed
prior to the date of termination and, to the extent not previously paid,
reimbursement of any expenses incurred by Executive in the normal course
consistent with the Company's Policies.


Executive acknowledges and agrees that if Executive terminates employment
without Good Reason, Executive has continuing post-employment obligations and
restrictions under this Agreement after the termination of employment,
including, but not to limited, the obligations and restrictions contained in
Paragraphs 7, 8 and 20 of this Agreement.


(e)           Termination Upon Total Disability, Retirement, or Death.


Executive's employment with the Company will terminate upon Executive's "Total
Disability," retirement, or death.


As used herein, "Total Disability" means (i) if Executive is covered under a
long-term disability plan which is paid for by the Company, Executive is totally
disabled under the terms of that plan; or (ii) if no such plan exists,
Executive's inability to perform the important functions or duties of his or her
job or position by reason of a physical or mental condition for one hundred
eighty (180) calendar days, which need not to be consecutive, during any
twelve (12) consecutive month period (the effective date of such Total
Disability shall be the day next following such one hundred eightieth (180th)
day).  Executive acknowledges that any accommodation for a disability that
resulted in Executive's inability to perform the essential functions of the
position for more than such one hundred eighty (180) day period would constitute
an undue hardship on the Company.


The Company shall give written notice to Executive of a termination due to Total
Disability.  Such notice shall be given by the Company's most senior officer or
any member of the Board.  A termination due to Total Disability is effective as
of the date that notice is sent to Executive, regardless of the date on which
Executive receives such notice.  If Executive's employment is terminated due to
Total Disability, Executive will receive no severance or separation pay of any
sort after the effective date of the termination, except for base salary earned
with respect to services performed prior to the date of termination and, to the
extent not previously paid, reimbursement of any expenses incurred by Executive
in the normal course consistent with the Company's Policies.  In addition,
Executive will remain entitled to salary continuation payments or other benefits
under any applicable Company plan providing disability benefits.


Executive acknowledges and agrees that if the Company terminates Executive's
employment due to Total Disability, Executive has continuing post-employment
obligations and restrictions under this Agreement after the termination of
employment, including, but not limited to, the obligations and restrictions
contained in Paragraphs 7, 8 and 20 of this Agreement.


Executive's employment with the Company will automatically terminate if
Executive retires from employment with the Company (in accordance with Walgreens
policies defining qualification for retirement).  Executive will receive no
severance or separation pay of any sort after the date of retirement, except for
base salary earned with respect to services performed prior to the date of
termination and, to the extent not previously paid, reimbursement of any
expenses incurred by Executive in the normal course consistent with the
Company's Policies.  Executive will remain entitled to salary continuation
payments or other benefits under any applicable Company plan providing
retirement benefits.


Executive acknowledges and agrees that in the event of a termination of
employment due to retirement, Executive has continuing post-employment
obligations and restrictions under this Agreement after the termination of
employment, including, but not limited to, the obligations and restrictions
contained in Paragraphs 7 and 8 above.


Executive's employment with the Company will automatically terminate if
Executive dies while employed by the Company.  Executive's estate will receive
no severance or separation pay of any sort after the date of death, except for
base salary earned with respect to services performed prior to the date of
termination and, to the extent not previously paid, reimbursement of any
expenses incurred by Executive in the normal course consistent with the
Company's Policies.  In addition, Executive's estate will remain entitled to
salary continuation payments or other benefits under any applicable Company plan
providing death benefits.


10.           NOTIFICATION TO OTHER PARTIES.


In the event of Executive's termination of employment with the Company for any
reason, Executive consents to the Company communicating with any new employer
about the restrictions and obligations imposed on Executive under this
Agreement.


11.           EQUITABLE RELIEF; FEES AND EXPENSES.


Executive stipulates and agrees that any breach of Paragraph 7, 8 or 20 of this
Agreement by Executive will result in immediate and irreparable harm to the
Company, the amount of which will be extremely difficult to ascertain, and that
the Company could not be reasonably or adequately compensated by damages in an
action at law.  For these reasons, the Company shall have the right, without
objection from Executive, to obtain such preliminary, temporary or permanent
injunctions or restraining orders or decrees from any court of competent
jurisdiction as may be necessary to protect the Company against, or on account
of, any breach by Executive of the provisions of this Agreement.  Such right to
equitable relief is in addition to all other legal remedies the Company may have
to protect its rights.  In the event of a dispute under this Agreement, the
non-prevailing party shall be responsible for reimbursing the reasonable
attorney's fees and costs of the prevailing party.  Executive further covenants
and agrees that any order of court or judgment obtained by the Company which
enforces the Company's rights under this Agreement may be transferred, without
objection or opposition by Executive, to any court of law or other appropriate
law enforcement body located in any other state in the United States or any
other country in the world where Company does business, and that said court or
body shall give full force and effect to said order and/or judgment.
 
12.           DISPUTE RESOLUTION PROCEDURE.


If the Company and Executive mutually agree to arbitrate a dispute, such dispute
shall be arbitrated in accordance with the rules of the American Arbitration
Association.  The Company and Executive agree that any dispute arbitrated will
be heard solely through arbitration, and not by a court.


13.           NO ORAL MODIFICATIONS.


This Agreement can be modified, amended, or supplemented only by a writing
signed by the party to be bound.  No waiver of any of the provisions of this
Agreement shall be deemed to or shall constitute a waiver of any other
provisions hereof (whether or not similar), nor shall such waiver constitute a
continuing waiver unless otherwise expressly provided.  Any failure by the
Company to insist upon Executive's strict compliance with any of the terms and
conditions of this Agreement shall not be deemed a waiver of any such terms or
conditions, nor shall it be deemed a waiver of the terms and conditions of the
Agreement in whole or in part.


14.           ACKNOWLEDGEMENTS OF EXECUTIVE.


Executive hereby acknowledges and agrees that:  (a) this Agreement is necessary
for the protection of the legitimate business interests of the Company; (b) the
restrictions contained in this Agreement may be enforced in a court of law
whether or not Executive is terminated with or without Cause or terminates this
Agreement for or without Good Reason; (c) Executive has no intention of
competing with the Company within the limitations set forth above; (d) Executive
has received adequate and valuable consideration in exchange for his or her
obligations under this Agreement; (e) Executive's covenants shall be construed
as independent of any other provision in this Agreement (other than the last
paragraph in each of Paragraphs 9(b) and 9(c)) and the existence of any claim or
cause of action Executive may have against the Company, whether predicated on
this Agreement or not, shall not constitute a defense to the enforcement by
Company of these covenants; and (f) Executive's continued employment with the
Company is not guaranteed for any term or time period whatsoever.


15.           FULL UNDERSTANDING.


Executive acknowledges that Executive has been afforded the opportunity to seek
legal counsel regarding this Agreement and the terms it contains, that Executive
has carefully read and fully understands all of the provisions of this
Agreement, and that Executive, in consideration for the compensation and
benefits set forth herein, is voluntarily entering into this Agreement.


16.           ENTIRE AGREEMENT; SEVERABILITY.


This Agreement constitutes the entire agreement between the parties concerning
the subject matter hereof and supersedes the Existing Agreement and all other
prior agreements, written, or oral, between the parties hereto concerning the
subject matter hereof.  Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality, or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed, and enforced in such jurisdiction as if such invalid,
illegal, or unenforceable provision had never been contained herein, subject to
the provisions of Paragraph 7 above.  The restrictive covenants stated herein
may be read as if separate and apart from this Agreement and shall survive the
termination of Executive's employment with the Company for any reason.


17.           OTHER AGREEMENTS.


Executive represents and warrants that Executive is not a party to or otherwise
subject to or bound by the terms of any contract, agreement, or understanding
that would affect Executive's right or abilities to perform under this
Agreement.  Executive specifically represents that Executive will not use any
confidential information obtained from Executive's prior employer(s) in the
performance of Executive's duties herein.


18.           CHOICE OF LAW, JURISDICTION AND VENUE.


The parties agree that this Agreement shall be deemed to have been made and
entered into in Allegheny County, Pennsylvania and that law of the Commonwealth
of Pennsylvania shall govern this Agreement, without regard to conflict of laws
principles.  Jurisdiction and venue is exclusively limited in any proceeding by
the Company or Executive to enforce their rights hereunder to any court or
arbitrator geographically located in Allegheny County, Pennsylvania.  Executive
hereby waives any objections to the jurisdiction and venue of the courts in or
for Allegheny County, Pennsylvania, including any objection to personal
jurisdiction, venue, and/or forum non-conveniens, in any proceeding by the
Company to enforce its rights hereunder filed in or for Allegheny County,
Pennsylvania.  Executive agrees not to object to any petition filed by the
Company to remove an action filed by Executive from a forum or court not located
in Allegheny County, Pennsylvania.


19.           ASSIGNMENT; SUCCESSORS IN INTEREST.


This Agreement is binding upon the parties hereto and shall inure to their
respective heirs, personal representatives, successors, and permitted
assigns.  The Company shall have the right to assign this Agreement, including
without limitation the restrictions set forth in Paragraphs 7, 8 and 20, in
connection with a merger, consolidation or restructuring involving the Company,
or a sale or transfer of the business and/or any assets of the Company, and
Executive agrees to be obligated by this Agreement, including without limitation
the restrictions set forth in Paragraphs 7, 8 and 20, to any successor, assign,
or surviving entity.  Any successor to the Company is an intended third party
beneficiary of this Agreement.  Executive may not assign this Agreement.


20.           NON-DISPARAGEMENT.


During the term of Executive's employment with the Company and at all times
thereafter, Executive agrees that Executive will not disparage or subvert the
Company or its affiliated corporations or entities, or make any statement
reflecting negatively on the Company, its affiliated corporations or entities,
or any of their officers, directors, employees, agents, or representatives,
including, but not limited to, any matters relating to the operation or
management of the Company, Executive's employment and the termination of
Executive's employment, irrespective of the truthfulness, or falsity of such
statement.


During the term of Executive's employment with the Company and at all times
thereafter, the Company agrees that it will not disparage or subvert Executive,
or make any statement reflecting negatively on Executive, including, but not
limited to, any matters relating to Executive's employment and the termination
of Executive's employment, irrespective of the truthfulness, or falsity of such
statement.


21.           COUNTERPARTS; FACSIMILE.


This Agreement may be executed in counterparts, each of which will be deemed an
original, but all of which together will constitute one and the same
instrument.  Delivery of executed signature pages by facsimile transmission will
constitute effective and binding execution and delivery of this Agreement.


22.           HEADINGS.


The headings used in this Agreement are for convenience only and are not to be
considered in construing or interpreting this Agreement.




IN WITNESS WHEREOF, the parties hereto have executed this Amended and Restated
Senior Executive Severance Agreement as of the day and year first above written.




MEDMARK
INC.                                                                                                EXECUTIVE




By:           /s/ Barbara
Beaudin                                                                                     /s/
Stanley B. Blaylock
Name: Barbara
Beaudin                                                                                     Stanley
B. Blaylock
Title: CFO/Secretary




Approved on behalf of WALGREEN CO.




By:           ___________________________
Name:
Title:


 